—In an action to enforce an attorney’s charging lien on settlement proceeds, the plaintiff Jurón and Minzner, P.C., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Cowhey, J.), dated October 3, 2001, as granted that branch of the cross motion of the defendant Michael B. Newell which was to impose a sanction on it in the sum of $3,000.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the branch of the cross motion which was to impose a sanction is denied.
The court imposed a sanction upon the appellant when it failed to discontinue its action against the defendant Michael B. Newell after having agreed to do so because of defective service of process. Based upon the sequence of events, it appears that the appellant’s failure to discontinue the action was due to mere law office failure. While a court has the discretion to impose a sanction for frivolous conduct in civil litigation (see Schneider v Hand, 296 AD2d 454 [2002]), the appellant’s actions in this case did not rise to the level of frivolous conduct as defined in 22 NYCRR 130-1.1 (c). Santucci, J.P., Krausman, Adams and Crane, JJ., concur.